Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10, 12, 19, 21, 28, 30, 37, 39, 46, 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHARBIT et al. (US 2020/0053695 A1), hereinafter CHARBIT.
Regarding claim 1, CHARBIT discloses a method of wireless communication performed by a user equipment (UE) (see figures 1, 3, and 0044), comprising: 
identifying a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5). 
Regarding claim 3, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 
Regarding claim 10, CHARBIT discloses a method of wireless communication performed by a base station (see figures 1, 3, ¶ 0045), comprising: 
identify a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 12, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 
Regarding claim 19, CHARBIT discloses an apparatus of a user equipment (UE) for wireless communication (see figures 1, 3, ¶ 0044), comprising: 
identifying a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 21, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 

Regarding claim 28, CHARBIT discloses an apparatus of a base station for wireless communication (see figures 1, 3, ¶ 0045), comprising: 
identify a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 30, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 
Regarding claim 37, CHARBIT discloses a user equipment (UE) for wireless communication (see figures 1, 3, ¶ 0044), comprising: 
a memory; and one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the UE to: identifying a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 39, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 
Regarding claim 46, CHARBIT discloses a base station for wireless communication, comprising (see figures 1, 3, ¶ 0045): a memory; and one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the base station to: 
identify a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 48, CHARBIT discloses identifying the set of time instances is based at least in part on the first DRX cycle parameter set and the second DRX cycle parameter set (the first DRX cycle = 2.56s and the second DRX cycle = 10.24s, see figure 2A). 
Regarding claim 55, CHARBIT discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, when executed by one or more processors of a user equipment (UE), cause the UE to (see figures 1, 3, ¶ 0044): 
identifying a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Regarding claim 56, CHARBIT discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, when executed by one or more processors of a base station (see figures 1, 3, ¶ 0045), cause the base station to: 
identify a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 11, 13-16, 20, 22-25, 29, 31-34, 38, 40-43, 47, 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARBIT in view of CHOI et al. (US 2016/0057701 A1), hereinafter CHOI.
Regarding claims 2, 4, 11, 13, 20, 22, 29, 31, 38, 40, 47, 49, CHARBIT fails to disclose that the first DRX cycle parameter set comprises a UE-specific DRX cycle length of the UE, and the second DRX cycle parameter set comprises a cell-specific DRX cycle length of the base station.
	In the same field of endeavor, CHOI discloses the network supports both the default DRX parameter (see ¶ 0022) and a plurality of UE-specific DRX cycle lengths (see ¶ 0023-0024, 0031, 0032).
	Therefore, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to incorporate CHOI’s teaching of especially default or cell-specific DRX and UE-specific DRX cycles in the network taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power (see ¶0003).  
	
Regarding claims 5, 14, 23, 32, 41, 50, CHOI discloses the plurality of UE-specific DRX cycle lengths include all UE-specific DRX cycle lengths configurable for the UE (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Regarding claims 6, 15, 24, 33, 42, 51, CHOI discloses the plurality of UE-specific DRX cycle lengths include all UE-specific DRX cycle lengths shorter than or equal to a cell-specific DRX cycle length of the base station (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Regarding claims 7, 16, 25, 34, 43, 52, CHOI discloses configure the plurality of UE-specific DRX cycle lengths for the UE (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Claims 8-9, 17-18, 26-27, 35-36, 44-45, 53-54, is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARBIT in view of MAATTANEN et al. (US 2015/0282080 A1), hereinafter MAATTANEN.
Regarding claims 8-9, 17-18, 26-27, 35-36, 44-45, 53-54, CHARBIT fails to disclose receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration.
In the same field of endeavor, MAATTANEN discloses that the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling. For example, the UE 106 can determine that the UE-specific DRX cycle is to be activated when the UE 106 recognizes that the discovery signal transmitted by the small does not carry CRSs. In addition, the activation and/or deactivation of the UE-specific DRX cycle can be based on the presence or absence of other types of reference signals such as channel state indication reference signal CSI-RS or positioning reference signal PRS (see ¶ 0045).
Therefore, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to implement MAATTANEN’s teaching of signaling the UE-specific DRX cycle to the user device in the network taught by CHARBIT for informing the UE with specific DRX cycle prevent the UE from sending uplink signal for configuration signal -thus avoiding time for UE’s configuration. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412